DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (2/4/22 Remarks: page 8, line 9 – page 13, line 6) have been fully considered but they are not persuasive.
Applicant argues (2/4/22 Remarks: page 8, line 14 – page 10, line 10, particularly page 9, line 18 – page 10, line 2) that Schonfeld (US 7095786) fails to teach or suggest the recited element of determining a number of frames to skip based on the type of at least one object in the frame. Applicant argues that Schonfeld discloses only that “background objects” or “secondary objects” may be tracked as opposed to foreground objects.
However, Applicant’s claim language does not appear to define the “type” of an object in such a way as to exclude the reading of this recitation on the kinds (i.e. types) of objects (e.g. background objects or secondary objects) described in Schonfeld.
The order of the steps in block categorization can be varied, and further categories can be added, such as (Schonfeld column 13, lines 52-55)
Applicant argues (2/4/22 Remarks: page 10, lines 11-16) that Schonfeld fails to teach or suggest the providing of the N+1 frame of the plurality of frames, and not the skipped-over frames to a vision model processor.
As noted in the outstanding 11/18/21 Final Rejection, Schonfeld discloses a processor (Schonfeld column 14, lines 5-7, processor) configured to carry out vision model processing (i.e. contour prediction) to image frames while excluding skipped-over image frames (Schonfeld column 3, lines 10-21, column 4, lines 49-51, skip frames and skip processing (e.g. contour prediction) for skipped frames).
Applicant argues (2/4/22 Remarks: page 10, line 17 – page 12, line 5) that Lan (“FFNet: Video Fast-Forwarding via Reinforcement Learning”) fails to teach or suggest the recited training for given states indicative of the type and position of objects in the frame while penalizing the skipping over of determined key frames which are frames in which new objects appear or object transitions occur. Applicant argues that Lan is instead directed toward skipping of frames indicated as important content.
(Lan, Figure 5) examples of important content identified as frames based on the appearance of particular new objects.
Figure 5… Notice that the segments selected by FFNet contains most of the important content labeled in the ground truth, including the roadside scene at the starting point… (Lan, page 6777, Figure 5 caption)
Applicant argues (2/4/22 Remarks: page 12, lines 11-15) that claims 12-15 recite similar subject matter as claim 1 and are allowable for similar reasons.
Applicant’s arguments with respect to claim 1 are addressed above.
Applicant argues (2/4/22 Remarks: page 12, lines 16-17) that claims 2-4 & 7-10 are allowable by virtue of their dependency from claim 1.
Applicant’s arguments with respect to claim 1 are addressed above.
With respect to claim 1, Applicant argues (2/4/22 Remarks: page 12, line 20 – page 13, line 4) that Rust (20170192423) does not remedy the alleged deficiencies of Schonfeld and Lan.
Applicant’s arguments with respect to the alleged deficiencies of Schonfeld and Lan are addressed above.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663